                                                                         United States District Court
                                                                           Southern District of Texas

                                                                              ENTERED
                                                                              May 13, 2019
                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS                        David J. Bradley, Clerk

                       CORPUS CHRISTI DIVISION

JUSTIN TYLER DAVIS,                       §
                                          §
        Plaintiff,                        §
VS.                                       §   CIVIL NO. 2:18-CV-110
                                          §
KRISTEN ZAMBRANO, et al,                  §
                                          §
        Defendants.                       §

                                     ORDER

      The Court is in receipt of the Magistrate Judge’s Memorandum and
Recommendation (“M&R”) to dismiss certain claims and to retain case, Dkt. No. 10,
and Plaintiff’s Reply to the M&R, Dkt. No. 12.
      After independently reviewing the record and applicable law, the Court
ADOPTS the M&R, Dkt. No. 10. Accordingly, the Court RETAINS Justin Tyler
Davis’ (“Davis”) deliberate indifference claims against Defendant Kristen Zambrano
(“Zambrano”); DISMISSES WITH PREJUDICE Davis’ claims for money damages
against Defendants Kenneth Putnam (“Putnam”), Corey Furr (“Furr”), Patricia
Chapa (“Chapa”) and Bryan Collier (“Collier’) in their official capacities because
such claims are barred by the Eleventh Amendment; DISMISSES as MOOT Davis’
claims for injunctive and declaratory relief based on the conditions of confinement
at the McConnell Unit against Defendants Zambrano, Putnam, Furr, and Chapa
because Davis has been transferred to another facility; and DISMISSES all of
Davis’ remaining claims against all Defendants as frivolous and/or for failure to
state a claims pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b)(1).
      SIGNED this 13th day of May 2019.


                                          ___________________________________
                                          Hilda Tagle
                                          Senior United States District Judge



1/1
